IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Detention of             No. 82524-1-I

 C.I.                                          DIVISION ONE

                                               UNPUBLISHED OPINION



        CHUN, J. — Cascade Behavioral Health Hospital (Cascade) petitioned for

a 14-day involuntary commitment of C.I. under the involuntary treatment act

(ITA), ch. 71.05 RCW. The trial court denied C.I.’s motion to dismiss the petition

based on lack of statutory compliance and ordered commitment. C.I. appeals,

arguing that reversal is required because the individual who signed the petition

did not testify at the commitment hearing. For the reasons below, we affirm.

                                  I. BACKGROUND

        Police transported C.I. to the Swedish Edmonds emergency department

for a mental health evaluation after he left his adult family home and began

wandering in neighbors’ yards. At the time of his admission, C.I. was “agitated,

tangential, religiously preoccupied, and hypersexual.” A Snohomish County

designated crisis responder filed an emergency petition to detain C.I. for an initial

120-hour evaluation and treatment under RCW 71.05.153. Cascade later

petitioned for 14-day involuntary treatment, alleging that C.I. presented a




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82524-1-I/2


likelihood of serious harm to others and that he was gravely disabled.1 The

petition was signed by Cascade staff member Patrick Swann and a second

individual whose name and title are illegible.

       On March 31, 2021, the superior court held a probable cause hearing on

the 14-day commitment petition. C.I. was present at the outset of the hearing but

waived his presence soon after. The State presented three witnesses. Sirgut

Ashenaffi, the operator of the adult family home where C.I. resided, testified that

C.I. behaved appropriately at first but deteriorated into erratic behaviors over

time. The second witness, C.I.’s brother Justin Bedford, described similar

changes in C.I.’s behaviors during the same period and stated that this has

happened before.

       The State’s third and final witness was Dr. Robert Beatty, a licensed

clinical psychologist who works for Cascade as a court evaluator. Beatty testified

that C.I. has a behavioral health disorder with a working diagnosis of

schizoaffective disorder and that the impairment has a substantial adverse effect

on C.I.’s cognitive and volitional functioning. In evaluating C.I.’s mental health,

Beatty reviewed C.I.’s medical records from Cascade, conferred with C.I.’s

treatment team, and observed the testimony of Ashenaffi and Bedford as well as

C.I.’s behavior in the courtroom. Beatty noted that C.I.’s behavioral health

       1
         RCW 71.05.020(24) defines “gravely disabled” as “a condition in which a
person, as a result of a behavioral health disorder: (a) Is in danger of serious physical
harm resulting from a failure to provide for his or her essential human needs of health or
safety; or (b) manifests severe deterioration in routine functioning evidenced by repeated
and escalating loss of cognitive or volitional control over his or her actions and is not
receiving such care as is essential for his or her health or safety.” A person is gravely
disabled if either prong of the statute is met. In re Det. of LaBelle, 107 Wn.2d 196, 202,
728 P.2d 138 (1986).


                                            2
No. 82524-1-I/3


disorder presented with symptoms of both mania (elevated and labile mood,

hypersexuality, decreased sleep, and an elevation in goal-directed behavior) and

psychosis (delusions, hyperverbal and tangential speech, and disinhibited

behaviors). Beatty opined that, as a result of a mental disorder, C.I. posed a

substantial risk of harm to others and that he was gravely disabled under RCW

71.05.020(24)(a) and (b).

       During cross-examination of Beatty, the State acknowledged that Swann

was the individual who filed the commitment petition. When C.I.’s attorney asked

whether Swann is a testifying court evaluator, Beatty explained, “He’s new. He

has been working with us for eight days, so he has not yet testified in a hearing.”

C.I.’s attorney moved to dismiss the petition because RCW 71.05.230 requires

that a petitioner be prepared to testify and that Swann, by Beatty’s own

admission, was not prepared to testify. The court denied the motion, stating that

Beatty’s testimony did not establish that Swann was unprepared to testify but

rather that Beatty was testifying because Swann was new.

       At the end of the hearing, the court ruled that C.I. had a behavioral health

disorder and was gravely disabled under RCW 71.05.020(24)(b). The court

ordered that C.I. be involuntarily committed for 14 days.

       C.I. appeals.2




       2
          C.I. states that the appeal is not moot even though the commitment period has
expired. The State does not dispute C.I.’s argument. We agree with C.I. See In re Det.
of M.K., 168 Wn. App. 621, 626, 279 P.3d 897 (2012) (when orders have adverse
consequences in future commitment proceedings, an appeal is not moot).


                                           3
No. 82524-1-I/4


                                    II. ANALYSIS

       C.I. contends that the trial court erred in denying his motion to dismiss

because Swann, the individual who signed the 14-day commitment petition, was

not present at the hearing or prepared to testify in favor of commitment. C.I.

contends that this deficiency constituted a total disregard for the ITA, warranting

reversal of the commitment order. See RCW 71.05.010(2) (courts must focus on

the merits of a petition for involuntary commitment unless statutory requirements

were “totally disregarded”). The State responds that Beatty’s testimony satisfied

all pertinent statutory requirements. We agree with the State.

       Statutory construction presents a question of law reviewed de novo. In re

Det. of R.H., 178 Wn. App. 941, 948, 316 P.3d 535 (2014). When construing a

statute, we give effect to the plain and ordinary meaning of the language used by

the legislature. In re Det. of T.A.H.-L., 123 Wn. App. 172, 183, 97 P.3d 767

(2004). Because the ITA affects liberty interests, it must be strictly construed. In

re Det. of D.W. v. Dep’t of Soc. & Health Svcs., 181 Wn.2d 201, 207, 332 P.3d

423 (2014). But “we will not import requirements into the ITA when the plain

language of the statute demonstrates no legislative intent to impose such

requirements.” In re Det. of B.M., 17 Wn. App. 2d 914, 920, 492 P.3d 837

(2021).

       RCW 71.05.230 describes the steps that must be followed in filing a 14-

day commitment petition. Under RCW 71.05.230(1), a petition may be filed only

if “[t]he professional staff of the facility providing evaluation services has

analyzed the person's condition and finds that the condition is caused by a


                                           4
No. 82524-1-I/5


behavioral health disorder and results in: (a) A likelihood of serious harm; (b) the

person being gravely disabled; or (c) the person being in need of assisted

outpatient behavioral health treatment; and are prepared to testify those

conditions are met.” RCW 71.05.230(4)(a)(i) further requires that the petition be

filed by “[t]he professional staff of the facility or the designated crisis responder”

and must be signed by “[o]ne physician, physician assistant, or psychiatric

advanced registered nurse practitioner” and “[o]ne physician, physician assistant,

psychiatric advanced registered nurse practitioner, or mental health

professional.”

       C.I. contends that Beatty’s testimony established that Swann was not

“prepared” to testify, as required by RCW 71.05.230. We disagree. Absent any

specific statutory definition, words in a statute are given their plain ordinary

meaning ascertained from a standard dictionary. In re Marriage of Ruff and

Worthley, 198 Wn. App. 419, 425, 393 P.3d 859 (2017). “Prepare” means “to

make ready beforehand for some purpose: put into condition for a particular use,

application, or disposition.” W EBSTER’S THIRD NEW INTERNATIONAL DICTIONARY

1790 (1993). When asked why Swann was not testifying, Beatty explained that

Swann was new and had not yet testified at a hearing. Beatty did not state that

Swann was unqualified, incapable, or unprepared to do so.

       We also reject C.I.’s argument that Beatty’s testimony was an inadequate

substitute for that of Swann. RCW 71.05.230 states that “the professional staff of

the facility providing evaluation services” must be prepared to testify. It also

specifies that the “professional staff” who sign the petition must fall into certain


                                           5
No. 82524-1-I/6


categories. But nothing in the language of the statute suggests a requirement

that the professional staff member who signed the petition must testify at the

hearing. Such a limitation would create unnecessary delay while doing nothing

to further the determination of whether a patient is currently needing treatment.

See RCW 71.05.010(c) (legislative intent of ITA is to “provide prompt evaluation

and timely appropriate treatment of persons with serious behavioral health

disorders”).

       C.I. says that In re Detention of K.R., 195 Wn. App. 843, 381 P.3d 158

(2016) is instructive, but that case is readily distinguishable. In K.R., the

designated mental health professional (DMHP) who sought K.R.’s detention

failed to consult an examining physician, as required by RCW 71.05.154. 195

Wn. App. at 847-48. Division Two of this court agreed with K.R. that reversal

was required because the DMHP exhibited “total disregard” for statutory

requirements. 195 Wn. App. at 848. Here, in contrast, there was actual

compliance with the applicable statute. RCW 71.05.230 does not require that the

author of the petition be the person who testifies. Beatty, a professional staff

member of the facility that evaluated C.I., properly testified at the hearing.

       Thus, we affirm.




 WE CONCUR:




                                          6